Title: Franklin: Passport for a French Vessel, [14 February 1779]
From: Franklin, Benjamin
To: 


[February 14, 1779]
To all Captains and Commanders of Vessells of War, belonging to the thirteen united States of America or either of them, and to all Captains and Commanders of Privateers, and Letters of Marque, belonging to any Citizen or Citizen of any of the said States.
It appearing to me by authentic Papers, that his most Christian Majesty has thought fit for Reason’s of State to grant Passeports to Captain  de  Men, of about 15 Tons Burthen to go from Bourdeaux to some Port of Ireland with a Cargo of Marchandises, of which the Export is permitted, and to return from Ireland to Bourdeaux with a Cargo of Marchandises, where the Entry is permitted, or without Cargoes.
And I being requested to do what may be in my Power on the Part of the said States for the Safety of such Vessell and Cargo thus protected by his Majesty, the same being the Property of his Subjects.

I therefore the Minister Plenipotentiary from the said united States at the Court of France, hereby request, you to permit the said Vessell and Cargo to pass and Repass according to her Passport. dated at Versailles the 14th of February 1779 without Molestation or Hindrance. Given under my Hand at Passy near Paris this  Day of  one thousand seven hundred & seventy eight.—
 
Notation: Pass-Port for a Vessel from London to Blaye
